                    Case: 21-01019     Doc: 1   Filed: 02/26/21   Page: 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF OKLAHOMA

    In re:                                       Chapter 11

    CHESAPEAKE ENERGY                            Case No. 20-33233 (DRJ)
    CORPORATION, et al., 1
                                                 (Jointly Administered)
                                  Debtors.

    CTF, LTD.; RONALD E. and JUDY L.
    CARLTON; RICHARD A. and
    CATHERINE A. CARLTON; BRUCE D.
    and CATHERINE B. CARLTON; and
    LAWRENCE J. FECHKO,
                                                 Case No._________________
                                 Plaintiffs,

             v.

    CHESAPEAKE EXPLORATION,
    L.L.C.; CHESAPEAKE OPERATING,
    L.L.C.; ENCINO ENERGY, L.L.C.;
    ENCINO ACQUISITION PARTNERS,
    L.L.C.; and ENCINO OPERATING,
    L.L.C.,

                                 Defendants.


                                   NOTICE OF REMOVAL

             Chesapeake Exploration, L.L.C. and Chesapeake Operating, L.L.C. (collectively,

the “Reorganized Debtors” or “Chesapeake Defendants”) file this Notice of Removal from



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the
      website of the Debtors’ proposed claims and noticing agent at
      https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these
      chapter 11 cases is 6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
                Case: 21-01019      Doc: 1    Filed: 02/26/21     Page: 2 of 6




the District Court of Beaver County, State of Oklahoma to the United States Bankruptcy

Court for the Western District of Oklahoma (the “Court”) pursuant to 28 U.S.C. § 1452(a)

and Federal Rule of Bankruptcy Procedure 9027, and rule 81.3 of the Local Court Rules of

the United State District Court for the Western District of Oklahoma (the “Local Rules”). 2

Under the Local Rules, this pleading is filed with the bankruptcy clerk.

I.      BACKGROUND

        1.     Plaintiffs filed the underlying lawsuit in the District Court of Beaver County,

State of Oklahoma on or about December 19, 2018, alleging breach of their oil and gas

leases. The Beaver County, State of Oklahoma lawsuit is styled CTF, Ltd., Judy L. Carlton,

Richard A. and Catherine A. Carlton, Bruce D. and Catherine B. Carlton, and Lawrence

J. Fechko v. Chesapeake Exploration, et al., Case No. CJ-2018-00026 (the “State Court

Action”).

        2.     On June 28, 2020 (the “Petition Date”), the Debtors commenced these

chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the United States

Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Southern District of Texas (the “Bankruptcy Court”). The Chesapeake Defendants are

jointly administrated debtors under Case No. 20-33233 pending in the United States

Bankruptcy Court for the Southern District of Texas (the “Chesapeake Bankruptcy”).



2
     The Chesapeake Defendants believe this matter should be transferred pursuant to 28
     U.S.C. § 1412 to the United States District Court for the Southern District of Texas,
     Houston Division, where the above-referenced bankruptcy is pending. Following
     removal the Chesapeake Defendants will confer with Plaintiffs on such transfer, and
     thereafter file a motion to transfer with the Court.


                                              2
               Case: 21-01019        Doc: 1    Filed: 02/26/21     Page: 3 of 6




       3.     On June 29, 2020, Chesapeake filed a Suggestion of Bankruptcy in the

State Court Action.

       4.     The Plaintiffs filed proofs of claim in the Chesapeake Bankruptcy [Claim

Nos. 12502, 12666, 12737, 12739, 12740, 12743, and 12477] (the “Proofs of Claim”).

II.    THE BANKRUPTCY COURT’S JURISDICTION AND BASIS FOR
       REMOVAL

       5.     Section 1452 allows defendants to “remove any claim or cause of action . . .

to the district court for the district where such civil action is pending, if such district court

has jurisdiction of such claim or cause of action under section 1334 of this title.” 28 U.S.C.

§ 1452(a). Section 1334 grants this Court original jurisdiction over all civil proceedings

“related to cases under title 11.” 28 U.S.C. § 1334(b).

       6.     The State Court Action, as removed (the “Removed Action”) seeks remedies

against property of the Chesapeake Defendants’ estates, which is within the exclusive

jurisdiction of the Bankruptcy Court pursuant to 28 U.S.C. 1334(e)(1). Furthermore, the

claims adjudication process for the Proofs of Claim arises under the Bankruptcy Code,

which governs allowance of claims and grants jurisdiction to limit claims. See 28 U.S.C.

§ 157(b)(2). This action is also a proceeding affecting the adjustment of the debtor-creditor

relationship; it is, therefore, a core proceeding under 28 U.S.C. § 157(b)(2)(A)(B)(C) and

(O). The claims and causes of action in the State Court Action have a clear and direct

impact on the interests, administration, and property of the Chesapeake Defendants’ estates




                                               3
                Case: 21-01019     Doc: 1    Filed: 02/26/21    Page: 4 of 6




under 11 U.S.C. § 541. Under the Local Rules, matters arising under the Bankruptcy Code

are referred to the bankruptcy court.

       7.      Removal is permitted under 28 U.S.C. § 1452(a) because this Court has

jurisdiction over the claims asserted in the Removed Action pursuant to 28 U.S.C.

§ 1334(b) and the Local Rules.

       8.      Removal is timely pursuant to Federal Rule of Bankruptcy Procedure

9027(a)(2) and the Bankruptcy Court’s Order (I) Further Extending the Time Within Which

the Debtors May Remove Actions and (II) Granting Related Relief [ECF Docket No. 2984],

which extended the period within which the Debtors may seek removal of actions such as

the State Court Action to February 28, 2021.

       9.      Venue is proper in the Western District of Oklahoma under 28 U.S.C. §

1452(a) because the Oklahoma state court where the State Court Action is pending is

located in this district.

       10.     A Notification of Removal to the United States Bankruptcy Court for the

Western District of Oklahoma has been filed or will be filed as soon as possible with the

United States Bankruptcy Court for the Southern District of Texas and the Clerk of Court

for Beaver County, State of Oklahoma.

III.   COMPLIANCE WITH RULE 9027

       11.     Bankruptcy Rule 9027(a)(1) requires that this Notice of Removal “contain a

statement that upon removal of the claim or cause of action the party filing the notice does

or does not consent to the entry of final orders or judgment by the bankruptcy court.”




                                             4
               Case: 21-01019      Doc: 1    Filed: 02/26/21    Page: 5 of 6




       (i)    Defendants Chesapeake Exploration, L.L.C. and Chesapeake Operating,
              L.L.C. respectfully state that they consent to the entry of final orders or
              judgments by the Bankruptcy Court.

       12.    28 U.S.C. § 1446(a) further requires that this Notice of Removal include “a

copy of all process, pleadings, orders served upon such defendant or defendants.” Local

Rule 81.2 also requires “a copy of the state court docket sheet.” Attached hereto as Exhibit

A are copies of all such papers.



                                       /s/Ross Plourde                     .
                                       Ross Plourde, OBA #7193
                                       Timothy J. Bomhoff (OBA #13172)
                                       Patrick L. Stein (OBA #30717)
                                       MCAFEE & TAFT A Professional Corporation
                                       Eight Floor, Two Leadership Square
                                       211 N. Robinson Avenue
                                       Oklahoma City, OK 73105
                                       Tel: (405) 552-2339
                                       Fax: (405) 228-7339
                                       Ross.plourde@mcafeetaft.com

                                       David K. Petty (OBA #7095)
                                       DAVID K. PETTY, PLLC
                                       P.O. Box 1187
                                       310 Northwest Fifth Street
                                       Guymon, OK 73942
                                       Telephone: (530) 338-5484
                                       Facsimile: (580) 338-0066
                                       Email: petty1@pettylawoffice.com

                                       Daniel T. Donovan
                                       Ragan Naresh
                                       Kirkland & Ellis LLP
                                       1301 Pennsylvania Avenue, N.W.
                                       Washington, D.C., 20004
                                       Tel. (202) 389-5200
                                       Daniel.donovan@kirkland.com
                                       ragan.naresh@kirkland.com


                                             5
             Case: 21-01019    Doc: 1   Filed: 02/26/21   Page: 6 of 6




                                  Attorneys for Defendants Chesapeake
                                  Exploration, L.L.C. and Chesapeake Operating,
                                  L.L.C.



                           CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2021, I caused a copy of the foregoing
document to be served by the Electronic Case Filing System for the United States
Bankruptcy Court for the Western District of Oklahoma.


                                             /s/ Ross Plourde
                                             Ross Plourde




                                        6
